Case 2:14-cv-04090-JBW-RML Document 283 Filed 06/14/19 Page 1 of 3 PageID #: 6036
                                                250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                                NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON,
                                                                            BRUSSELS, DENVER, HONG KONG,
                                                                            LONDON, LOS ANGELES, NEW YORK,
                                                TELEPHONE: 212.468.8000     NORTHERN VIRGINIA, PALO ALTO,
                                                FACSIMILE: 212.468.7900     SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                            SINGAPORE, TOKYO, WASHINGTON, D.C.
                                                WWW.MOFO.COM




    June 14, 2019                                                          Writer’s Direct Contact
                                                                           +1 (212) 336.4341
                                                                           AdamHunt@mofo.com



    Via ECF

    Hon. Jack B. Weinstein
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

    Re:    Kurtz v. Kimberly-Clark Corporation & Costco Wholesale Corporation, Case No.
           14-cv-1142
           Belfiore v. The Procter & Gamble Company, No. 14-cv-4090

    Dear Judge Weinstein:

    I write on behalf of Defendant Costco Wholesale Corporation (“Costco”) and Defendant
    Kimberly-Clark Corporation (“Kimberly-Clark”) in the Kurtz action, as well as Defendant
    The Procter & Gamble Company (“P&G”, and together with Costco and Kimberly-Clark,
    “Defendants”) in the Belfiore action in response to the Court’s June 7, 2019 Order directing
    the parties in both cases to “file a proposed schedule accounting for any discovery, briefing,
    a status conference, and the evidentiary hearing” in these cases. Defendants’ counsel have
    conferred with counsel for Plaintiffs several times since the Court issued its June 7 Order.
    Aside from agreeing that they are available for a status conference before the Court on June
    18 at 12 noon, however, the parties have not yet reached agreement on the other topics that
    the Court directed the parties to address. Accordingly, Defendants’ positions regarding
    discovery, an evidentiary hearing, and briefing are as follows:

    Discovery

    Consistent with Federal Rule of Civil Procedure 26, the parties need to produce “facts or
    data” their experts have considered since they filed their original reports in this case. As
    Defendants pointed out in their opposition to Plaintiffs’ motion to adjourn the hearing (Kurtz,
    D.E. 315), Plaintiffs’ expert, Mr. Weir, stated more than four years ago, when he submitted
    his rebuttal report in March 2015, that “the necessary data to complete the regression
    analysis that I have proposed is already in hand, or forthcoming.” Rebuttal Declaration of
    Colin B. Weir [Kurtz, D.E. 121]. Keeping in mind the Court’s directive that “[s]peed is
    essential in this 2014 case,” Defendants propose that the parties produce any “facts or data”


    ny-1669189
Case 2:14-cv-04090-JBW-RML Document 283 Filed 06/14/19 Page 2 of 3 PageID #: 6037




    Hon. Jack B. Weinstein
    June 14, 2019
    Page Two


    which their experts have considered and which is not subject to a protective order related to
    flushable wipes-related pricing—by June 21, 2019. See Federal Rule of Civil Procedure
    26(a)(2)(B)(ii). 1 In particular, that includes (but is not limited to): 1) the universe of data
    Plaintiffs’ expert has considered with respect to flushable wipes pricing, and the sources of
    such data; and 2) any customized data sets, or merging of any data sets from different
    sources, that Plaintiffs’ expert may have created, including any coding of the data that
    Plaintiffs’ expert has used or would use to run a regression analysis. Because Plaintiffs have
    been on notice of further proceedings since the Second Circuit’s May 14 remand order, as
    well as the Court’s May 16, 2019 order setting an evidentiary hearing, and have long known
    that Mr. Weir was continuing to work on flushable wipes-related issues in other litigations
    while the instant cases were on appeal, a June 21, 2019 deadline to provide this information
    is reasonable. 2 While this schedule is significantly expedited, Defendants are prepared to
    move forward with an evidentiary hearing in mid-July as outlined below. 3 Under this
    proposed schedule, Defendants will have approximately three weeks to analyze Plaintiffs’
    expert’s materials, which he has been working on for years while the instant cases were
    stayed pending appeal.




    1
      Since Plaintiffs’ expert Mr. Weir submitted his declarations in this case, he submitted
    declarations and sat for deposition testimony in other cases involving various companies’
    flushable wipes. See Pettit v. Procter & Gamble Co., No. 3:15-cv-2150 (N.D. Cal.); Meta v.
    Target Corp., No. 4:14-cv-0832 (N.D. Ohio). None of the Kurtz/Belfiore Defendants was a
    party in Meta, and only Procter & Gamble was a party in Pettit. Mr. Weir’s Meta materials
    are completely under seal and thus not accessible by the Kurtz and Belfiore Defendants or
    their counsel, and in Pettit Mr. Weir’s opening report and deposition remain partially sealed.
    See generally Fed. R. Evid. 26(a)(2)(B)(ii) (requiring disclosure of “the facts or data
    considered by the witness in forming [expert opinions]”). Mr. Weir has not produced in the
    Kurtz and Belfiore cases any facts or data Mr. Weir considered in connection with his work
    in Pettit or Meta.
    2
     If Plaintiffs intend to submit a supplemental expert report and the Court permits such a
    submission, Defendants ask that the Court order: (1) Plaintiffs to produce any such report
    and the “facts and data” their expert considered by June 21, 2019; and (2) Defendants to
    produce any rebuttal expert reports and the “facts and data” their experts considered by July
    12, 2019.
    3
     Given the existing commitments of three sets of Defendants, three sets of outside counsel,
    and three different experts, the evidentiary hearings in this case will likely slide into
    September if not concluded by July 26, 2019.


    ny-1669189
Case 2:14-cv-04090-JBW-RML Document 283 Filed 06/14/19 Page 3 of 3 PageID #: 6038




    Hon. Jack B. Weinstein
    June 14, 2019
    Page Three


    Evidentiary Hearing

    In light of the Court’s admonition that “[s]peed is essential to this 2014 case” Defendants are
    preparing to participate in an evidentiary hearing prior to August 1, 2019. However, due to
    scheduling complexities among the parties, their counsel, and their experts in both the Kurtz
    and Belfiore actions, Defendants suggest that the hearing be scheduled on non-consecutive
    days in July, as follows:

        •   Week of July 15 – Plaintiffs’ expert; 4

        •   Week of July 15, one to two days after date selected for Plaintiffs’ expert’s testimony
            – Costco’s and P&G’s witnesses;

        •   Week of July 22 – Kimberly-Clark’s witnesses.




    Respectfully submitted,

    Adam J. Hunt




    4
     Defendants understand that Plaintiffs’ expert Mr. Weir is slated to testify at a trial sometime
    during the week of July 15. However: (i) counsel for Dr. Kurtz had once advised that Mr.
    Weir may be available to testify on one of the three hearing dates originally set by this Court
    (July 16-18), (ii) Defendants’ witnesses have similar obligations during this period, and (iii)
    unless Mr. Weir testifies during the week of July 15, it will not be possible to complete the
    evidentiary hearings by August 1 due to overlapping conflicts of counsel, witnesses, and
    clients.


    ny-1669189
